Title: William Hays to Robert Hunter Morris and the Provincial Commissioners, 3 January 1756
From: Hays, William
To: Morris, Robert Hunter,Provincial Commissioners


[Allen’s-Town, January 3, 1756]
I am sorry to inform you, by these Lines, of the bad News of our Defeat at Gnadenhutten. The Day you left Bethlehem, December 31, I set out as soon as possible, and marched with the Waggons about ten Miles, and I continued my March early next Morning, and proceeded with Safety, till I came within about two Miles of Gnadenhutten, and having order’d the Guard to take Care of the Waggons, I went a little before, one of the Brethren from Bethlehem being with me, and two of their Indians; but, advancing to the Top of a high Hill, I saw a great Smoke ascending from Gnadenhatten, upon which I gave my Horse to one of the Indians, and ran down on Foot, because of the Ice that was in the Valley, when I heard Guns go off very fast, and met two of my own Men galloping towards me, that had gone forward with some Indian Horses that were sent up from Bethlehem to winter there, and were within fifteen Perches of the Houses, and fired upon first by three Indians, and then by a great Company. They informed me of a great Number of Indians being there, and that there was not one of our Men in the Town, as they thought, alive, and begged of me to turn back, and protested that they would not return with me. Nevertheless I got the Guard, about eighteen Men, composed, and we put ourselves in running Order, to go and see how it was with our People, designing that if the Church was standing, we would go forward and help them, but if the Church was burnt, we might conclude that none of our People were there alive. Accordingly we went to a Hill, a little Distance off, to the North East Side of the Place, and there we saw the Church all on Fire, and almost flat, and a Body of Indians marching out upwards, and stopping among the Bushes, as we thought. We then consulted whether it was best to go down or not, and at last one Man in the Company offered to go by himself, saying, they could not shoot him, and accordingly went and found some dead Bodies there, but saw no Indians. He then returned to us; but the Evening coming on, we saw we could do nothing, it being too late, and not venturing to go to the Fire in the Night, we came back safe to Uplinger’s House, where there was a Number of People gathered together, and lodged there. About Twelve of the Clock, our Lieutenant came in almost dead with Cold, having little or no Cloathing on, and no Shoes, his Feet frozen, and all torn with Ice and Stones. He told me, that he had lain under a Rock in the River from about One of the Clock (after crossing it) till it was dark, and when he came away, he saw the Indians dancing and howling about the Fire, and computed that there was a Body of them, to the Number of 250 at least, and that he had fought them till they set Fire to the Houses to the Windward of them, and so filled the Church with Smoke, that he could stay no longer; and that a great many of their Guns bursted in their Hands, and their Ammunition being scarce, he ran out with his Men, and beat them off a little: But that they wheeled round the Smoke, and fired briskly on our Men, and killed some; that the rest ran away, and that he could not stop them by any Means, till they came about a Quarter of a Mile from the Place; and that then they drew up under a little Bank of the River, and fired briskly, while they had any Ammunition: That then an Ambuscade rose (and thought to have headed and stopped them in the River) which had not appeared before, on the other Side of the River, from the Mill; upon which they all fled, and many of them were shot down on the Ice, and in the River, and those that escaped lost their Guns, and some their Shoes.
We are now in a poor Condition of Defence, our Lieutenant being unfit for Service, and likely to be so for a long Time, and we have but few Guns, our Blankets all lost, our Ammunition spent, and upwards of twenty of our Number supposed to be killed, and several wounded. We are at a small Garrison, about eleven Miles from Bethlehem, and here design to wait for further Orders. There were several more Houses burnt on this Side the Mountain that same Day, and some People killed and wounded.
